Casey, J.
(concurring). I agree with the majority that Family Court’s order must be reversed and the matter remitted for a new hearing, but there is no need to reach the "effective assistance of counsel” issue.* Family Court purportedly based its dismissal of the petition after the fact-finding hearing upon the conclusion that petitioner had not sustained the burden of proof imposed by Family Court Act § 1046 (b), but it is clear from its decision that Family Court failed to weigh the evidence presented at the hearing and did not engage in fact finding. A proper basis for dismissal of the petition is therefore absent.
It is undisputed that the child’s testimony, if credited, established all the necessary elements to meet the definition of an abused child (see, Family Ct Act § 1012 [e]). Petitioner, therefore, met the initial burden of going forward with evidence sufficient to establish a prima facie case of abuse and the burden of going forward with proof then shifted to respondent (see, Matter of Shawniece E., 110 AD2d 900), who met that burden by testifying that the incidents testified to by the child did not occur. In these circumstances, with petitioner having submitted evidence which, if credited, would have *139sustained a finding of sexual abuse, Family Court was required to weigh the evidence to determine whether the proof preponderated in petitioner’s favor (see, Matter of Miranda UU., 168 AD2d 704, 705), and "[t]here being no physical evidence of abuse, this case turns almost completely on questions of credibility, wherein Family Court’s superior vantage point by virtue of being able to hear and observe the witnesses requires great deference by an appellate court” (Matter of Swift v Swift, 162 AD2d 784, 785).
In the case at bar, Family Court neither weighed the evidence nor resolved the questions of credibility created by the conflicting testimony. Instead, the court concluded: "I find nothing corollary to the child’s testimony that would indicate that she is either telling the truth or telling a lie or has some misconceptions or misinterpretation of the events about which she testified. I have her testimony that they occurred, the father’s testimony that they did not occur, and that is all I have. And on the basis of that I find that the petitioner has not sustained the petition.”
To the extent that Family Court required corroboration of the 14-year-old child’s sworn testimony in the form of something "corollary”, it clearly erred, for no such corroboration is required (see, Family Ct Act § 1046; cf., Matter of Fawn S., 123 AD2d 871). Family Court also erred in premising its conclusion on the theory that sworn testimony of incidents of abuse is insufficient to sustain the petition when the respondent testifies that the abuse did not occur. As previously explained, the conflicting testimony created questions of credibility which Family Court was required to decide (see, Matter of Carine T., 183 AD2d 902). The child’s testimony, if credited, was sufficient to establish the abuse alleged in the petition and, therefore, Family Court could not dismiss the petition unless it weighed the evidence and decided not to credit the child’s testimony. Family Court, however, declared itself unable to decide who was telling the truth and solely on that basis dismissed the petition. Regardless of how difficult the credibility issue was to resolve, it was Family Court’s obligation to do so as the trier of fact. In refusing to resolve the credibility issue presented by the conflicting testimony, Family Court failed to engage in the requisite fact finding and was therefore without power to dismiss the petition (see, Matter of Rhonda T., 99 AD2d 758; Matter of Charmine W., 61 AD2d 769).
Instead of remitting the matter to Family Court for the purpose of resolving the credibility issue on the basis of the *140existing record, it is my view that a new hearing should be held. Approximately one year has elapsed since the original hearing was conducted, and Family Court’s superior vantage point by virtue of being able to hear and observe the witnesses has obviously dissipated as a result of this passage of time. In these circumstances, and considering the importance of the interests at stake in this proceeding, it is my view that the appropriate remedy for Family Court’s failure to engage in the requisite fact finding is to remit the matter for a new hearing.
Weiss, P. J., Mikoll and Yesawich Jr., JJ., concur with Levine, J.; Casey, J., concurs in a separate opinion.
Ordered that the order is reversed, on the law and the facts, without costs, and matter remitted to the Family Court of Chemung County for further proceedings not inconsistent with this Court’s decision.

 The majority’s focus on the County Attorney’s conduct to determine the effective representation issue is, in my view, unwarranted. The County Attorney represents the interests of petitioner, the party authorized to commence this proceeding (see, Family Ct Act § 1032). The Law Guardian represents the interests of the child who is the subject of this proceeding (see, Family Ct Act § 241). Although these interests may overlap (see, Family Ct Act § 1011), the duties of the County Attorney and the Law Guardian are independent and may require them to pursue divergent roles (see, Besharov, Practice Commentary, McKinney’s Cons Laws of NY, Book 29A, Family Ct Act § 241, at 190-194). In determining whether the child received adequate representation, therefore, the focus should be on what the Law Guardian did or did not do, not the quality of the County Attorney’s conduct.